DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 states that the hydrolytically unstable polymer is selected from the group consisting of L-polylactide (LPLA), DL-polylactide (DLPLA), polycaprolactone (PCL), polydioxanone (PDO), polyglycolide trimethylene carbonate (PGA TMC), DL-polylactide-co-glycolide (DLPLG).  The list of hydrolytically unstable polymers is not found in the specification.
Claim 6 states that the thermoplastic material is selected from the group consisting of polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), and polylactic acid (PLA).  The specification discloses that the hydrolytically unstable barrier polyester can be readily extruded and molded in combination with the list of thermoplastic materials, However, the specification does not state that the inner and the outer layer are made of the thermoplastic materials nor does the specification state that the other hydrolytically unstable polymers can be extruded with these materials.
Claim 7 states that the melt temperature of the hydrolytically unstable polymer is generally equal to the melt temperature of the passive barrier material.  The specification does not state this limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein a melt temperature of the hydrolytically unstable polymer is generally equal to the melt temperature of the passive barrier material.”  The term “generally” is defined to mean “in most cases, usually”.  Thus, the term does not distinctly claim whether the melt temperature hydrolytically unstable polymer is equal to the melt temperature of the passive barrier material.  Examiner suggests amending claim 7 to recite “wherein a melt temperature of the hydrolytically unstable polymer is substantially equal to the melt temperature of the passive barrier material.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6.245,437 to Shiiki et al. (herein Shiiki).
Regarding claim 1, Shiiki teaches a composite gas barrier film having a layer structure comprising a thermoplastic film laminated on at least one side of a film formed of polyglycolic acid (herein PGA) (abstract).  Shiiki teaches that the film can have the structure of thermoplastic resin 1/PGA/thermoplastic resin 1 (Col 3, line 29) such that the thermoplastic layers correspond to the inner and outer layers recited in the instant claims, and the PGA layer corresponds to the intermediate layer recited in the instant claims.  Examiner notes that instant claim 4 demonstrates that PGA meets the limitations of being a hydrolytically unstable polymer.  Shiiki teaches that the PGA layer can contain 
Regarding claims 2 and 3, Shiiki teaches all the limitations of claim 1 as discussed above.
Shiiki teaches that adhesive layers can be used between the PGA layer and the thermoplastic layers (Col 4, lines 9-13) and that suitable adhesives include polyolefins modified with maleic anhydride (Col 4, lines 19-21) or glycidyl methacrylate (Col 4, lines 27-30).  The PGA layer of Shiiki having one or more adhesive layers disposed thereon meets the limitations of the claimed intermediate layer comprising a compatibilizer.
Regarding claims 4 and 5, Shiiki teaches all the limitations of claim 1 as discussed above.
As discussed above, Shiiki teaches a PGA layer (abstract).  Shiiki also teaches that the glycolic acid polymer can include comonomers such as lactide or trimethylene carbonate (Col 6, lines 50-60).  
Regarding claim 6, Shiiki teaches all the limitations of claim 1 as discussed above.
Shiiki teaches that the thermoplastic layers can be made from polyethylenes, polypropylene, polyethylene terephthalate, or polylactic acid (Col 3, lines 46-67).
Regarding claims 8 and 9, Shiiki teaches all the limitations of claim 1 as discussed above.
Shiiki teaches that the thermoplastic layers can have a thickness of 0.5 µm to 2 mm (Col 4, lines 37-40) and the PGA layers can have a thickness of 1 µm to 2 mm (Col 9, lines 27-30).  Combining these two teachings yields a PGA layer to total thickness ratio that overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Shiiki teaches all the limitations of claim 1 as discussed above.
Shiiki teaches that the PGA layer can contain from 0 to 30 parts by weight per 100 parts by weight of PGA of other thermoplastic resins (Col 7, lines 54-59) such as ethylene-vinyl alcohol (herein EVOH) copolymers (Col 8, lines 19-20) which Shiiki teaches is a polymer used as a gas barrier layer (Col 1, lines 29-32).  Therefore, one of ordinary skill in the art would reasonably consider the EVOH copolymers to meet the limitations of being a passive barrier material.  Examiner notes that the amounts taught by Shiiki corresponds to 0-23% EVOH and 77-100% PGA which overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6.245,437 to Shiiki et al. (herein Shiiki) as discussed above and evidenced by U.S. Pre-grant Publication 2016/0230046 to Vinci et al. (herein Vinci).
Regarding claim 7, Shiiki teaches all the limitations of claim 1 as discussed above.
Shiiki teaches that PGA has a melting point of at least 150°C (Col 6, lines 21-22).  Vinci teaches that EVOH has a melting point of greater than 150°C (paragraph 0005).  Therefore, the PGA and EVOH of Shiiki have substantially similar melt temperatures.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783